

Exhibit 10.6
Rodney S. Rougelot Employment Agreement


EMPLOYMENT AGREEMENT


This Employment Agreement dated as of July 31, 2006 (“Agreement”) is made by and
between Itec Environmental Group, Inc., a corporation duly organized and
existing under the laws of the State of Delaware (the “Company”), and Rodney S.
Rougelot (“Executive”) (referred to collectively herein as the “Parties”).
 
RECITALS
 
WHEREAS, the Company desires to hire Executive and Executive desires to become
employed by the Company; and
 
WHEREAS, the Company and Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Nature of Agreement. Any and all prior oral understandings, offers, and/or
representations (if any) with respect to the employment of Executive are deemed
by the parties to be either canceled and void and/or are deemed to be superseded
by this final written Agreement.
 
2. Employment Terms and Duties.
 
2.1. Term of Employment. The employment of Executive under this Agreement shall
be deemed to have commenced on August 1, 2006 or such later date as the company
satisfied to the reasonable satisfaction of Executive the conditions set for on
Schedule 2.1 hereto (the “Effective Date”), and shall continue until terminated
in accordance with Section 6 hereof (the “Employment Term”).
 
2.2. Location. Executive agrees that he shall carry out his duties and
obligations under the terms of this Agreement at: (a) such reasonably configured
premises within the State of California as shall be identified by Executive
(which shall, during the Employment Term, be rented by the Company for use
hereunder by Executive), or (b) the Company’s principal office in Riverbank,
California, as reasonably required by the Company from time to time.
 
2.3. Position and Primary Responsibility.
(a) It is understood that Executive shall serve as (i) President and Chief
Executive Officer, and (ii) as a Director of the Company. Contemporaneously with
the execution and delivery of this Agreement, the Company shall effectuate all
such action as shall be required to procure the appointment of Executive as
President and Chief Executive Officer, and as a member of the Board of
Directors, of the Company.

 
1

--------------------------------------------------------------------------------



 
(b) Executive, as Chief Executive Officer, shall have general supervision,
direction and control of the business and affairs of the Company. Accordingly,
all officers of the Company other than the Chief Executive Officer shall perform
their duties under the direction of, and subject to, the authority of the Chief
Executive Officer.
 
(c) In connection with the employment of Executive, Executive shall have all of
the powers and duties of the Chief Executive Officer, as prescribed by the
Bylaws of the Company in effect on the date hereof; and, without limitation,
shall have general supervision, direction and control of the business and
affairs of the Company, and of each and every subsidiary of the Company, and
discretionary power, subject to board approval, to hire officers of the Company
and its subsidiaries. The Company agrees that, during the Employment Term,
neither the Restated Certificate of Incorporation, nor the Bylaws, of the
Company shall at any time be amended in a manner inconsistent with the foregoing
or the additional provisions of this Agreement.
 
2.4. Exclusivity. Executive agrees to devote his full time, attention, energies,
solely and exclusively in the performance of his duties under the terms of this
Agreement. However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement, and shall not require the prior written
consent of the Company’s Board of Directors. This Agreement shall not be
interpreted to prohibit Executive from making passive personal investments or
conducting private business affairs, or serving on the boards of directors of
other companies or other entities, if those activities do not materially
interfere with the services required under this Agreement and do not violate
Sections 5.1, 9 and 11 of this Agreement.
 
3. Compensation.
 
3.1. Base Salary. In consideration for the services rendered to the Company
hereunder by Executive, the Company shall, during his employment, pay Executive
a salary at the annual rate of Three Hundred Thousand Dollars ($300,000.00) (as
may be adjusted pursuant to section 3.5, the “Base Salary”), less statutory
deductions and withholdings, payable to Executive on a bi-monthly basis. In the
event that the Company hires a chief operating officer (“COO”) with an annual
base salary that exceeds Two Hundred Seventy Three Thousand Dollars
($273,000.00), Executive’s Base Salary shall be increased to be at least 10%
more than the COO’s base salary. For purposes of clarity, in no event shall
Executive’s Base Salary be decreased pursuant to the preceding sentence.
 
3.2. Payment. All compensation payable to Executive hereunder shall be subject
to all applicable state and federal employment law(s); it being understood that
Executive shall be responsible for the payment of all taxes resulting from a
determination that any portion of the compensation and/or benefits paid/received
hereunder is a taxable event to Executive; it being further understood that
Executive shall hold the Company harmless from any governmental claim(s) for
Executive’s personal tax liabilities, including interest or penalties, arising
from any failure by Executive to pay his individual taxes when due.

 
2

--------------------------------------------------------------------------------



 
3.3. Reimbursement of Expenses. During the Employment Term, the Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive while performing his duties under this Agreement in accordance with
the Company’s customary practices for its executive employees, subject to
provision by Executive of documentation reasonably satisfactory to the Board of
Directors. The Company further agrees to provide Executive with a laptop
computer and such other further technological tools and services as Executive
may reasonably request in performing his duties under this Agreement.
 
3.4. Cash Bonuses. Executive shall have a bonus entitlement during each calendar
year (or portion thereof) of the Employment Term of up to one hundred percent
(100%) of his Base Salary for such year (or portion thereof). Within thirty (30)
days of the Effective Date, the Company and Executive shall concur, within their
respective reasonable discretion, on the criteria and procedures applicable to
establishment of Executive’s entitlement to such amount for the then current
calendar year; and, thereafter, within thirty (30) days prior to the
commencement of each calendar year of the Employment Term, the Company and
Executive shall concur, within their respective reasonable discretion, on the
criteria and procedures applicable to establishment of Executive’s entitlement
to such amount for the ensuing calendar year. Such criteria shall include,
without limitation: (i) specified revenue targets for the Company during the
applicable period; (ii) specified EBITDA targets for the Company during the
applicable period (as defined pursuant to consensus between the Company and
Executive); and (iii) such additional specified targets as the Company and
Executive mutually determine. Any such cash bonuses shall be paid by the Company
no later than March 15 of the taxable year commencing after the year in which
the Executive’s right to such payment becomes vested.
 
3.5. Compensation Review. It is understood and agreed that Executive’s
performance will be reviewed by the Company’s Board of Directors at the end of
each calendar year during which this Agreement is in force for the purpose of
determining whether or not Executive’s Base Salary and/or cash bonuses should be
increased; it being further understood that the decision to increase Executive’s
compensation shall be at the sole and exclusive option of the Board of
Directors.
 
3.6. Equity Awards.
 
(a) The Executive shall be entitled to a combination of (x) restricted grants of
common stock, $.0.001 par value (“Common Stock”), of the Company and (y) grants
of “incentive stock options” (as defined under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”)), exercisable over a period of ten
(10) years after grant with respect to shares of Common Stock, in the aggregate
covering the lower of (i) eight percent (8%) of the Common Stock Equivalents (as
defined below) or (ii) twenty eight million (28,000,000) shares of Common Stock
(the “Executive Shares”) (such number of shares appropriately adjusted for any
subsequent stock dividends, stock splits, combinations, reclassifications and
the like), as required by this Section 3.6 and subject to adjustment as set
forth in Section 3.6(d) below on the first anniversary of the Effective Date
(the “True Up Date”). Executive shall be entitled to receive additional equity
awards (the “Additional Equity Awards”) in accordance with Schedule A, attached
hereto and incorporated herein. Any Additional Equity Awards shall be
disregarded for all purposes under this Section 3.6, including, but not limited
to any adjustments to the number of Executive Shares issued or issuable to
Executive hereunder. For purposes hereof, “Common Stock Equivalents” shall  mean
the number of shares of Common Stock then outstanding, plus the total maximum
aggregate number of shares that are issuable pursuant to any rights to subscribe
for or purchase, and any options or warrants for the purchase of, shares of
Common Stock, plus the total maximum aggregate number of shares that are
issuable pursuant to any stock or securities convertible into or exchangeable
for shares of Common Stock and any options or warrants therefor (all of the
foregoing calculated after giving effect to the operation of any and all
provisions designed to protect against dilution contained in securities
theretofore issued and other obligations theretofore entered into by the Company
directly or indirectly triggered as a result of consummation of the transactions
contemplated hereunder or any other event or circumstance).
 
3

--------------------------------------------------------------------------------


 
(b) Promptly after the execution and delivery of this Agreement, the Company, at
its expense, shall engage an independent appraiser mutually satisfactory to the
Company and Executive, in their respective reasonable discretion, to determine
the fair market value per share (the “Appraised Value”) of Common Stock issuable
to Executive under this Section 3.6, as at the respective dates of issuance of,
respectively, of the Restricted Shares, the Initial Options and the Additional
Options (as those terms are defined below). As soon as practicable after
determination of the initial Appraised Value, but in any event within thirty
(30) days of the date of this Agreement (such date of issuance, the “Original
Issue Date”) , the Company shall issue and deliver to Executive the following
equity awards:
 
(x) A number of shares of Common Stock (the “Restricted Shares”), as determined
by Executive with an aggregate Appraised Value of up to Seven Hundred Fifty
Thousand ($750,000.00), such shares to be subject to repurchase by the Company
at a purchase price per share equal to the Taxable Amount Per Share (as defined
below). ; “Taxable Amount Per Share” shall mean the quotient obtained by
dividing (i) product of (1) the aggregate amount of income tax that Executive
realizes pursuant to applicable federal, state and local tax laws as a result of
receipt of the Restricted Shares multiplied by (2) Executive’s marginal tax rate
with respect to such income under applicable federal, state and local tax laws,
divided by (ii) the total number of Restricted Shares issued to Executive (as
appropriately adjusted to reflect stock splits, stock dividends and the like).
 
(y) If the Restricted Shares do not equal eight percent (8%) of the Common Stock
Equivalents outstanding on the Original Issue Date, then the Company shall issue
incentive stock options (the “Initial Options”) exercisable, over a period of
ten years after grant at a price per share equal to the Appraised Value per
share of Common Stock on the date of grant, determined by such appraiser as
aforesaid, exercisable for that number of shares of Common Stock (the “Initial
Option Shares”) equal to the difference obtained by subtracting (i) the number
of Restricted Shares from (ii) that number of shares equal to eight percent (8%)
of the Common Stock Equivalents outstanding on the Original Issue Date. The
Initial Options shall also be subject to such additional terms and conditions
(without, however, any additional conditions to exercisability as aforesaid) as
shall be mutually acceptable to the Company and Executive, in their respective
reasonable discretion.

 
4

--------------------------------------------------------------------------------



 
(z) The Restricted Shares and Initial Options (if any) shall vest on the
following schedule (i) the number of Restricted Shares equal to two percent (2%)
of the total number of Common Stock Equivalents outstanding on the Original
Issue Date shall vest immediately upon issuance (the “Initially Vested Shares”);
(ii) if the Financing (as defined below) is completed prior to the True Up Date,
then that number of Restricted Shares (or all of the remaining unvested
Restricted Shares that Executive then holds if such number is less than two
percent (2%) of the total number of Common Stock Equivalents outstanding on such
date) plus Initial Options (if the remaining unvested Restricted Shares that
Executive then holds is less than two percent (2%) of the total number of Common
Stock Equivalents outstanding on such date), in the aggregate, equaling two
percent (2%) of the total number of Common Stock Equivalents outstanding on and
as of the closing date of the Financing shall vest on such date; (iii) the
number of Restricted Shares (or all of the remaining unvested Restricted Shares
that Executive then holds if such number is less than two percent (2%) of the
total number of Common Stock Equivalents outstanding on such date) plus Initial
Options (if the remaining unvested Restricted Shares that Executive then holds
is less than two percent (2%) of the total number of Common Stock Equivalents
outstanding on such date), in the aggregate, equaling two percent (2%) of the
total number of Common Stock Equivalents outstanding on and as of the True Up
Date shall vest on such date and (iv) any remaining unvested Restricted Shares
and Initial Options as of the True Up Date shall vest ratably on a monthly basis
such that all of the remaining unvested Restricted Shares and Initial Options
shall be fully vested on the second anniversary of the Effective Date (provided
that all of the unvested Restricted Shares and Initial Options shall become
fully vested upon a “Change-of-Control” (as defined below).
 
(c) In the event that the Company does not complete a Financing (as defined
below) prior to the True Up Date, Executive shall forfeit (in accordance with
Section 3.6(d)(y) below) rights to that number of Executive Shares , if any,
necessary to reduce the total amount of Executive Shares subject to this
Agreement to six percent (6%) of the Common Stock Equivalents on the True Up
Date. “Financing” shall mean any transaction or series of transactions that
close on or prior to the True Up Date in which the Company receives at least
Eight Million Dollars ($8,000,000) (or such other amount as mutually agreed upon
dollar amount by the Parties). In addition, the Restricted Shares other than the
Initially Vested Shares shall be subject to an irrevocable proxy exercisable by
the Board of Directors of the Company (with Executive abstaining) until the
earlier to occur of (i) the closing of the Financing, or (ii) the True Up Date.
 
(d) Subject to Section 3.6(c) above, on the True Up Date the total number of
Executive Shares shall be adjusted pursuant to this Section 3.6(d) (the “True
Up”) so that after giving effect to the True Up the Executive Shares shall
represent either (i) eight percent (8%) of the Common Stock Equivalents
outstanding on the True Up Date if the Financing has closed by such date or (ii)
six percent (6%) of the Common Stock Equivalents outstanding on the True Up Date
if the Financing has not closed by such date.
 

 
5

--------------------------------------------------------------------------------


 
(x) In the event that Executive is entitled to receive additional Executive
Shares pursuant to the True Up, the Company shall grant Executive additional
incentive stock options (the “Additional Options”) exercisable, over a period of
ten (10) years after grant at a price per share equal to the fair market value
per share of Common Stock on the date of grant determined by the appraiser as
aforesaid, with respect to a number of shares of Common Stock (the “Additional
Option Shares”) equal to the difference, if any, obtained by subtracting (x) the
sum of the number of Restricted Shares plus the Initial Option Shares from (y) a
number of shares that equals eight percent (8%) of the Common Stock Equivalents
outstanding on the True Up Date if the Financing has closed by such date or six
percent (6%) of the Common Stock Equivalents outstanding on the True Up Date if
the Financing has not closed by such date. The Additional Options shall vest and
become exercisable on a monthly basis such that the Additional Options shall be
fully vested on the second anniversary of the Effective Date (provided that all
such options shall become immediately exercisable upon a Change-of Control),
such options to be subject to such additional terms and conditions as heretofore
determined with respect to the Initial Options, applied mutatis mutandis. 
 
(y) In the event that number of Executive Shares are to be reduced pursuant to
the True Up, Executive shall forfeit Initial Options and/or Restricted Shares
representing the right to purchase the difference obtained from subtracting (x)
a number of shares that equals eight percent (8%) of the Common Stock
Equivalents outstanding on the True Up Date if the Financing has closed by such
date or six percent (6%) of the Common Stock Equivalents outstanding on such
date if the Financing has not closed by such date from (y) the sum of the number
of Restricted Shares plus the Initial Option Shares. In the event Executive must
forfeit Initial Options or Restricted Shares pursuant to clause (c) or (d) of
this Section 3.6, Executive shall first forfeit unexercised Initial Options (pro
rata across vested and unvested Initial Options), then, to the extent additional
shares must be forfeited by the Executive to reach the applicable percentage,
the Company shall have the right to repurchase from Executive any shares issued
upon exercise of the Initial Options at a purchase price equal to the exercise
price paid by Executive or Restricted Shares at the Taxable Amount Per Share, as
applicable, and the Executive shall forfeit, waive or forego any claim of right,
title or interest to such shares.
 
(e) The Company shall cooperate with the appraiser selected hereunder in all
reasonable respects and furnish to such appraiser all information and data
reasonably requested thereby. The Company shall further cooperate with Executive
in the making by Executive of a timely election under Section 83(b) of the Code
with respect to the Restricted Shares. Executive shall submit a copy to the
Company of any such election if made.
 
6

--------------------------------------------------------------------------------


 
(f) On or prior to the first anniversary of the date hereof (or as soon as
reasonably practicable following a termination for Good Reason or Without
Cause), the Company shall, at its expense, register with the Securities and
Exchange Commission pursuant to one or more effective registration statements
under the Securities Act of 1933, as amended, in the manner prescribed by
Executive, any and all shares now owned or hereafter acquired by Executive (the
“Registrable Securities”), including all Restricted Shares, Initial Option
Shares, Additional Option Shares, and shall maintain the effectiveness and
currency of each such registration statement, including any related prospectus
until the resale of such shares by Executive or any successor thereof; and shall
take all such further action (including, without limitation, any registration of
such shares under applicable state securities laws and the listing of such
shares on any and all trading markets or stock exchanges as the Company’s Common
Shares may trade from time to time) as shall permit the resale of such shares,
or any portion thereof, as aforesaid. The Company shall from 
time to time furnish to Executive sufficient copies of any such prospectus, and
any supplements thereto, so as to permit the resale of such shares, or any
portion thereof, in the manner prescribed by Executive. In addition, prior to
the grant of the Initial Options, the Company shall enter into an additional
agreement with Executive extending to Executive incidental registration rights
covering the resale of the Registrable Securities on terms no less favorable to
Executive than have then been extended to any other stockholder of the Company.
The Company shall pay the costs and expenses incurred by Executive in connection
with any such registration, including the reasonable legal fees and expenses
that Executive may incur in connection therewith. The obligations of the Company
pursuant to this Section 3.6(f) are referred to herein as the “Registration
Obligations.”
 
(g) On or prior to the True Up Date, the Company and Executive shall have
concurred, in their respective reasonable discretion, on the terms and
conditions of a long-term equity incentive award program pursuant to which
Executive and the other members of executive management of the Company shall be
entitled to grants of shares of Common Stock based upon achievement of specified
performance objectives.
 
(h) Prior to the issuance of the Executive Shares, the Company shall adopt a new
equity incentive plan (the “Equity Plan”), the terms and scope of which shall be
approved by the shareholders of the Company and sufficient to provide for the
issuance to the Executive Shares, the additional equity awards contemplated by
Schedule A hereto and the Additional Options.
 
(i) The Restricted Shares shall be issued pursuant to a Restricted Stock
Agreement, a form of which is attached hereto as Exhibit C.
 
4. Benefits. Within sixty (60) days of the date of this Agreement, the Company
and Executive shall determine, in their respective reasonable discretion, the
terms of the “Welfare Benefits” (as hereinafter defined) to which Executive
shall be entitled. For purposes hereof, “Welfare Benefits” shall mean medical,
prescription and dental plans, in no event less favorable than those applicable
to any other executive of the Company, and in all events extending to (x) paid
vacation per annum equal to four (4) weeks (accruing ratably each year) and
eleven (11) paid holidays and (y) a non-accountable monthly allowance of Fifteen
Hundred Dollars ($1,500) (the“Monthly Allowance”).
 
5. Representations.
 
5.1. Executive Representations. Executive hereby represents and warrants that:

 
7

--------------------------------------------------------------------------------



 
(a) His employment with the Company under the terms of this Agreement will not
conflict with any continuing duty(ies) or obligation(s) Executive has with any
other person(s), firm(s) and/or entity(ies). Executive also represents that he
has not brought to the Company (during the period before or after the Effective
Date of this Agreement) any confidential material(s) and/or document(s) of any
former employer(s), or any confidential information or property belonging to
other(s).
 
(b) During the Employment Term, he will promptly disclose to the Board of
Directors of the Company any direct interest (greater than five percent (5%)) he
holds in any business that provides service(s) and/or product(s) to the Company
(whether as a principal, stockholder, lender, employee, director, officer,
partner, venturer, consultant or otherwise).
 
5.2. Company Representations. The Company hereby represents and warrants that:
 
(a) The execution and delivery by the Company of this Agreement, the performance
by the Company of its covenants and agreements under this Agreement, and the
consummation by the Company of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action. When executed and
delivered by the Company, this Agreement shall constitute the valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms.
 
(b) Neither the execution and delivery of this Agreement by the Company nor the
consummation by the Company of the transactions contemplated in this Agreement
will violate any provision of the Restated Certificate of Incorporation or
By-laws of the Company or any law, rule regulation, writ, judgment, injunction,
decree, determination, award or other order of any court, governmental agency or
instrumentality binding upon the Company, or conflict with or result in any
breach of or event of termination or right of acceleration under any of the
terms of, or the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature pursuant
to, the terms of any contract or agreement to which the Company is a party or by
which the Company or any of its properties or assets is bound. No consent,
approval, notice to or other authorization of any governmental body, agency or
instrumentality, or any other person or entity, is required for the execution,
delivery and performance of this Agreement by the Company (other than notices
heretofore timely delivered).
 
(c) The Restricted Shares, Initial Option Shares and Additional Option Shares,
when issued and delivered in accordance with the terms of this Agreement, shall
be validly issued, fully paid and non-assessable shares of Common Stock, free
and clear of any mortgages, deeds of trust, pledges, liens, security interests
or any charges or encumbrances of any nature (other than the restrictions on the
Restricted Shares expressly contemplated hereunder). There are no preemptive
rights with regard to the issuance of the Restricted Shares, Initial Option
Shares and Additional Option Shares to the Executive.
 
 
8

--------------------------------------------------------------------------------


 
 
(d) The number of shares and type of all authorized, issued and outstanding
capital stock, options and other securities of the Company (whether or not
presently convertible into or exercisable or exchangeable for shares of capital
stock of the Company) is set forth in the SEC Reports (as defined below). All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance in
all material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the SEC Reports and Schedule B, attached hereto and
incorporated herein, there are no outstanding options, warrants or other rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any person or entity any right to subscribe for or acquire, any shares of
the Company’s capital stock, or contracts, commitments, understandings or
arrangements by which the Company or any subsidiary is or may become bound to
issue additional shares of capital stock of the Company, or options, securities
or rights convertible or exchangeable into shares of capital stock of the
Company. Except for customary adjustments as a result of stock dividends, stock
splits, combination of shares, reorganizations, recapitalizations,
reclassifications or other similar events, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders of the Company) and the issuance
of the Restricted Shares, Initial Option Shares and Additional Option Shares
will not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any person or entity and will not,
result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities.
 
(e) The Company has filed all reports required to be filed by it under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (the foregoing materials being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of the date hereof, the Company is not aware of any event (other
than the transactions contemplated by this Agreement) that requires the filing
of a Form 8-K after the Effective Date. As of their respective dates, or to the
extent corrected by a subsequent restatement, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(f) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement). Such
financial statements have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 
9

--------------------------------------------------------------------------------


 

 
6. Termination. Executive’s employment and this Agreement (except as otherwise
provided hereunder) shall terminate upon the occurrence of any of the following,
at the time set forth therefor (the “Termination Date”):
 
6.1. Death or Disability. Immediately upon the death of Executive or after six
(6) months of Executive’s inability to perform the essential functions of his
duties, with or without reasonable accommodation (defined under applicable law),
due to a mental or physical illness or incapacity (“Disability”) (termination
pursuant to this Section 6.1 being referred to herein as termination for “Death
or Disability”);
 
6.2. Termination for Good Reason. Immediately following notice of termination
for “Good Reason” (as defined below), specifying such Good Reason, given by
Executive (termination pursuant to this Section 6.2 being referred to as
termination for “Good Reason”). As used herein, “Good Reason” means (i) any
reduction in Base Salary or other benefits specified hereunder; (ii) a
substantial diminution or dilution of the responsibilities, functions and duties
attached to the position with the Company held by Executive; (iii) the Company
fails to provide any of the compensation or other benefits required hereunder;
(iv) any representation made by the Company herein is materially untrue or the
Company otherwise is in material breach of this Agreement; or (v) the Company
and Executive fail to effectuate the matters contemplated by Sections 3.4, 3.6
or 4 within the respective periods contemplated thereunder.
 
6.3. Voluntary Termination. Thirty (30) days following Executive’s written
notice to the Company of voluntary termination of employment other than for Good
Reason; provided, however, that the Company may suspend, with no reduction in
pay or benefits (including, without limitation, bonuses, options and vesting),
Executive from his duties as set forth herein (including, without limitation,
Executive’s position as a representative and agent of the Company) until the
30th day following Notice of Voluntary termination) (termination pursuant to
this Section 6.3 being referred to herein as “Voluntary” termination).
 
6.4. Termination For Cause. Immediately following notice of termination for
“Cause” (as defined below), specifying such Cause, given by the Company
(termination pursuant to this Section 6.4 being referred to herein as
termination for “Cause”). As used herein, “Cause” means (i) termination based on
Executive’s conviction or plea of “guilty” or “no contest” to any crime
constituting a felony in the jurisdiction in which the crime constituting a
felony is committed, or any other conviction by a court of competent
jurisdiction for a violation of criminal law involving dishonesty that
materially injures the Company (whether or not a felony); (ii) Executive’s
substance abuse that in any manner that materially interferes with the
performance of his duties; (iii) Executive’s failure to perform at all or in a
reasonably acceptable manner the responsibilities, functions and duties attached
to his position with the Company, including, but not limited to helping to
complete a Financing;  or (iv) Executive’s material breach of this Agreement.
The Board of Directors shall provide Executive thirty (30) days written notice
of any determination to terminate Executive for Cause and shall afforded
Executive the opportunity to be heard by the full Board of Directors.
Notwithstanding any other provision in this Agreement, if Executive is
terminated pursuant to subsections (ii), (iii) or (iv) of this Section 6.4,
excluding refusal to perform his duties at all, Executive shall have sixty (60)
days (thirty (30) days in the case of subsection (iii) of this Section 6.4) to
cure the behavior upon which the threatened termination is based.

 
10

--------------------------------------------------------------------------------


 
 
6.5. Termination Without Cause. Notwithstanding any other provisions contained
herein, the Company may terminate Executive’s employment thirty (30) days
following notice of termination without Cause given by the Company; provided,
however, that during any such thirty (30) day notice period, the Company may
suspend, with no reduction in pay or benefits (including, without limitation,
bonuses, options and vesting), Executive from his duties as set forth herein
(including, without limitation, Executive’s position as a representative and
agent of the Company) (termination pursuant to this Section 6.5 being referred
to herein as termination “Without Cause”).
 
6.6. Other Remedies. Termination pursuant to Section 6.2 above shall be in
addition to and without prejudice to any other right or remedy to which
Executive may be entitled at law, in equity, or under this Agreement.
Termination pursuant to Section 6.4 above shall be in addition to and without
prejudice to any other right or remedy to which the Company may be entitled at
law, in equity, or under this Agreement.
 
6.7. Salary Continuation During Disability. Notwithstanding Section 6.1 above,
if Executive suffers any physical or mental disability that would prevent the
performance of his essential job duties, the Company agrees to pay Executive one
hundred percent (100%) of Executive’s salary and other benefits (including,
without limitation, bonuses, options and vesting), payable in the same manner as
provided for the payment of salary and benefits (including, without limitation,
bonuses, options and vesting) herein, for the duration of the disability, or six
(6) months, whichever is less.
 
6.8. Forfeiture of Unvested Shares upon Termination. In the event that this
Agreement is terminated pursuant to the provisions of Sections 6.3 or 6.4, the
Executive shall forfeit, waive or forego any claim to right, title or interest
in any unvested shares issued pursuant the Agreement, subject to any repurchase
requirement set forth in Section 3.6 and immediately remit any issued, forfeited
shares to the Company for immediate cancellation (against payment of the
purchase price therefore in the case of Restricted Shares).
 
7. Severance and Termination.
 
7.1. Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death in accordance with Section 6.1 above, or Executive’s Voluntary termination
of employment hereunder in accordance with Section 6.3 above, or a termination
of Executive’s employment hereunder for Cause in accordance with Section 6.4
above, (i) Executive shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid,
accrued but unused vacation to the extent required by the Company’s policies and
any non-reimbursed expenses pursuant to Section 4 hereof incurred by Executive
as of the termination date, and (ii) the Company’s obligations under this
Agreement shall immediately cease except (x) as required by law and (y) as
provided in Section 16.1 below. Provided further, in the event of a termination
of Executive’s employment hereunder for Cause in accordance with Section 6.4
above, Executive shall tender back to the Company all unexercised options
granted to Executive by the Company in connection with Executive’s employment.

 
11

--------------------------------------------------------------------------------


 
 
7.2. Termination for Good Reason, Termination Without Cause.
 
(a) In the case of a termination of Executive’s employment hereunder for Good
Reason in accordance with Section 6.2 above, or Without Cause in accordance with
Section 6.4 above, the Company shall, within thirty (30) days of the Termination
Date, pay Executive, in a lump-sum, cash in the amount (the “Severance Payment”)
of the sum of fifty percent (50%) of his annual Base Salary; provided, however,
that, in the event such termination of Executive’s employment follows a
“Change-of-Control” (as defined below), the Severance Payment shall be an amount
equal to the sum of one hundred and fifty percent (150%) of his annual Base
Salary. As used herein, “Change-of-Control” means:
 
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) under the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty
percent (20%) or more of the combined voting power of the outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change-of-Control: (w) any original issuance by the Company, (x)
any acquisition by the Company after which the holders of the Company’s voting
securities entitled to vote generally in the election of directors of the
Company (the “Voting Stock”) outstanding immediately prior to consummation of
such acquisition continue to hold at least fifty percent (50%) of the Company’s
Voting Stock after such acquisition, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (w), (x) and (y) immediately preceding; or
 
(ii) individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Company unless they are
replaced with a slate nominated by at least a majority of the Incumbent Board
and further provided that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall, for purposes of this sub-paragraph
(ii), be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group other than the Board of Directors of the Company acting by at
least a majority thereof; or
 
 

 
12

--------------------------------------------------------------------------------


 

 
(iii) consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such transaction: (x)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding voting securities of the Company
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) (20% in the case of any Business Combinationbeing proposed
and implemented by at least a majority of the Incumbent Board) of the Voting
Stock of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
Voting Stock, (y) no individual, entity or group beneficially owns, directly or
indirectly, twenty percent (20%) or more of the Voting Stock of such corporation
except to the extent that such ownership existed prior to the Business
Combination, and (z) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board, or were nominated by at least a majority of the
members of the Incumbent Board, at the time of the execution of the initial
agreement, or by the action of the Board providing for such Business
Combination; or
 
(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
(b) In addition, in the event Paragraph (a) immediately preceding applies, for
six months after the Termination Date (or such longer period as may be provided
by the terms of the appropriate plan, program, practice or policy), the Company
shall continue Welfare Benefits to Executive and/or his family at least equal to
those which would have been provided if  Executive’s employment had not been
terminated (provided, however, that such period shall be eighteen months in the
event such Paragraph (a) applies following a Change-of-Control).
 
Notwithstanding the foregoing, in the event Executive is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Code, the payment of the Severance
Payment under this Section 7.2 shall be made no earlier than six months after
the Termination Date.
 
8. Severance Not Conditioned on Release of Claims. The Company’s obligation to
provide Executive with the Severance Payment set forth in Section 7.2 is not
contingent upon Executive’s execution of a release of claims in favor of the
Company.


9. Non-competition, Non-solicitation.  
 
9.1 Non-Competition. Executive agrees that he shall not, during the Employment
Term and for twelve (12) months subsequent thereto, without both the disclosure
to and the written approval of the Board of Directors of the Company, directly
or indirectly, engage or be interested in (whether as a principal, lender,
employee, officer, director, partner, venturer, consultant or otherwise) any
business(es) that is competitive with the business being conducted by the
Company through the Termination Date, without the express written approval of
the Board of Directors.
 
9.2 Non-Solicitation. Executive agrees that he will not, without the prior
written consent of the Company’s Board of Directors, for a period of twelve (12)
months after the Termination Date, directly or indirectly disturb, entice, or in
any other manner persuade, any employee(s) or consultant(s) of the Company to
discontinue that person’s or firm’s relationship with the Company if the
employee(s) and/or consultant(s) were employed by the Company at any time during
the twelve (12) month period prior to the Termination Date.

 
13

--------------------------------------------------------------------------------


 
 
9.3 Customers. Executive agrees that he will not, for a period of twelve (12)
months following the Termination Date, contact or solicit orders, sales or
business from any customer of the Company so as to induce or attempt to induce
such customer to cease doing business with the Company.
 
9.4 Public Investments. The provisions of Section 9.1 through 9.3, inclusive,
shall not be deemed breached by reason of Executive’s ownership of five percent
(5%) or less of the equities of any entity with a class of publicly traded
securities.
 
10. Inventions, Discoveries and Improvements. Any and all invention(s),
discovery(ies) and improvement(s), whether protectible or unprotectible by
patent, trademark, copyright or trade secret, made, devised, or discovered by
Executive, whether by Executive alone or jointly with others, from the time of
entering the Company’s employ until the earlier of the Termination Date of this
Agreement or the actual date of termination of employment, relating or
pertaining in any way to Executive’s employment with the Company, shall be
promptly disclosed in writing to the Board of Directors of the Company, and
become and remain the sole and exclusive property of the Company. Executive
agrees to execute any assignments to the Company, or its nominee, of
 Executive’s entire right, title, and interest in and to any such inventions,
discoveries and improvements and to execute any other instruments and documents
requisite or desirable in applying for and obtaining patents, trademarks or
copyrights at the cost of the Company, with respect thereto in the United States
and in all foreign countries, that may be requested by the Company. Executive
further agrees, whether or not then in the employment of the Company, to
cooperate to the fullest extent and in the manner that may be reasonably
requested by the Company in the prosecution and/or defense of any suit(s)
involving claim(s) of infringement and/or misappropriation of proprietary rights
relevant to patent(s), trademark(s), copyright(s), trade secret(s), processes,
and/or discoveries involving the Company’s product(s); it being understood that
all reasonable costs and expenses thereof shall be paid by the Company. The
Company shall have the sole right to determine the treatment of disclosures
received from Executive, including the right to keep the same as a trade secret,
to use and disclose the same without a prior patent application, to file and
prosecute United States and foreign patent application(s) thereon, or to follow
any other procedure which the Company may deem appropriate. In accordance with
this provision, Executive understands and is hereby further notified that this
Agreement does not apply to an invention which the employee developed entirely
on his own time without using the Company’s equipment, supplies, facilities, or
trade secret information.
 
11. Confidential Information and Trade Secrets.

 
14

--------------------------------------------------------------------------------


 
 
11.1  Non-Disclosure. Executive hereby acknowledges that all confidential or
proprietary trade, engineering, production, and technical data, information or
“know-how” including, but not limited to, customer lists, sales and marketing
techniques, vendor names, purchasing information, processes, methods,
investigations, ideas, equipment, tools, programs, costs, product profitability,
plans, specifications, patent application(s), drawings, blueprints, sketches,
layouts, formulas, inventions, processes and data, whether or not reduced to
writing, used in the development and manufacture of the Company’s products
and/or the performance of services, or in research or development, are the
exclusive property of the Company, and shall be at all times, whether after the
Effective Date or after the Termination Date, be kept strictly confidential and
secret by Executive; it being understood, however, that information which was
publicly known, or which is in the public domain, or which is generally known,
shall not be subject to this restriction (and Executive’s duties of
non-disclosure shall further not extend to (i) disclosures to other employees,
executives, officers and/or directors of the Company, or as may be required or
appropriate in connection with performance hereunder, and (ii) the requirements
of legal process, subpoena or other court order).
 
11.2 Return of Property. Executive agrees not to remove from the Company’s
office or copy any of the Company’s confidential information, trade secrets,
books, records, documents or customer or supplier lists, or any copies of such
documents, without the express written permission of the Board of Directors of
the Company or as may be required or appropriate in connection with performance
hereunder. Executive agrees, at the Termination Date, to return any property
belonging to the Company, including, but not limited to, any and all records,
notes, drawings, specifications, programs, data and other materials (or copies
thereof) pertaining to the Company’s businesses or its product(s) and
service(s), generated or received by Executive during the course of his
employment with the Company.
 
12.  Information of Others. Executive agrees that the Company does not desire to
acquire from Executive any secret or confidential information or “know-how” of
others. Executive, therefore, specifically represents to the Company that he
will not bring to the Company any materials, documents, or writings containing
any such information. Executive represents and warrants that from the Effective
Date of this Agreement he is free to divulge to the Company, without any
obligation to, or violation of, the rights of others, information, practices
and/or techniques which Executive will describe, demonstrate or divulge or in
any other manner make known to the Company during Executive’s performance of
services. Executive also agrees to indemnify and hold the Company harmless from
and against any and all liabilities, losses, costs, expenses, damages, claims or
demands for any violation of the rights of others as it relates to Executive’s
misappropriation of secrets, confidential information, or “know-how” of others.
Such indemnification will not apply in the event action by the Company is
unsuccessful.
 
13.  Indemnification. The Company shall indemnify Executive in his capacity as
director, officer and employee of the Company upon terms no less favorable to
him than are contained under Article 7 of the Restated Certificate of
Incorporation of the Company, and Article VI of the By-laws of the Company, as
in effect on the date hereof. The Company shall extend to Executive the benefits
of directors’ and officers’ liability insurance upon terms no less favorable
than are extended to any other director or officer of the Company. Upon
execution, the Company and Executive shall enter into an Indemnification
Agreement in form and substance acceptable to Executive providing for the
indemnification contemplated hereby.
 
14.  Notice. All notices and other communications under this Agreement shall be
in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, and shall be deemed given when so
delivered or mailed, to a party at his or its address as follows (or at such
other address as a party may designate by notice given hereunder):

 
15

--------------------------------------------------------------------------------


 
 
 

  If to Executive:   Rodney S. Rougelot       542 46th Avenue      
San Francisco, CA 94121
          With a copy to:   Gary J. Kocher      
Preston Gates & Ellis LLP
      925 Fourth Avenue      
Suite 2900
     
Seattle, WA 98104
          If to the Company:   Itec Environmental Group, Inc.       P.O. Box 760
      Riverbank, CA 95367           With a copy to:   David M. Otto       The
Otto Law Group, PLLC       601 Union St., Suite 4500       Seattle, WA 98101


       
15.  Suit, Jurisdiction. Any controversy between the Company and Executive
arising out of or relating to any of the terms, provisions or conditions of this
Agreement shall be submitted to arbitration in accordance with the American
Arbitration Association’s National Arbitration Rules for the Resolution of
Employment Disputes. On the written request of either party for arbitration of
such a claim pursuant to this paragraph, the Company and Executive shall both be
deemed to have waived the right to litigate the claim in any federal or state
court. To the extent that any claim or controversy arising out of this Agreement
cannot be submitted to arbitration as set forth above, each party hereby agrees
that any suit, action or proceeding with respect to this Agreement, and any
transactions relating hereto, may be brought in the State of California, County
of San Francisco, and each of the parties hereby irrevocably consents and
submits to the jurisdiction of such Court(s) for the purpose of any such suit,
action or proceeding. Each of the parties hereby waives and agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceeding; any claim that it (he) is not personally subject to the jurisdiction
of the above-named Court(s); and, to the extent permitted by applicable law, any
claim that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper or that this
Agreement or any replacements hereof or thereof may not be enforced in or by
such Court(s). The Company shall pay any and all costs associated with
arbitration or court adjudication.


16.  Miscellaneous.
 
16.1 Post Termination Obligations. Notwithstanding the termination of
Executive’s employment hereunder, the provision(s) of Section(s) “3.6(f),” “5,”
“7,” “9,” “10,” “11,” “13” and “15” shall survive the Termination Date.
 
 
16

--------------------------------------------------------------------------------


 
16.2 Assignment. This Agreement shall be assigned to and inure to the benefit
of, and be binding upon, any successor to substantially all of the assets and
business of the Company as a going concern, whether by merger, consolidation,
liquidation or sale of substantially all of the assets of the Company or
otherwise. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
and, as used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise;
provided that for purposes of Section 9 hereof, the term “Company” shall mean
the Company as hereinbefore defined and any such transaction in which this
Agreement is assigned to a successor may not expand or enlarge the scope of
restrictions applicable to Executive pursuant to Section 9 hereof. Executive
understands and agrees, however, that this Agreement is exclusive and personal
to him only, and, as such, he will neither assign nor subcontract all or part of
his undertaking(s) or obligation(s) under the terms of this Agreement.
 
16.3 Severability. In the event that any provision of this Agreement shall be
determined to be unenforceable or otherwise invalid, the balance of the
provision(s) shall be deemed to be enforceable and valid; it being understood
that all provision(s) of this Agreement are deemed to be severable, so that
unenforceability or invalidity of any single provision will not affect the
remaining provision(s).
 
16.4 Headings. The Section(s) and paragraph heading(s) in this Agreement are
deemed to be for convenience only, and shall not be deemed to alter or affect
any provision herein.
 
16.5 Interpretation of Agreement. This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of
California.
 
16.6 Variation. Subject to Section 16.8, any changes in the Sections relating to
salary, bonus, or other material condition(s) after the Effective Date of this
Agreement shall not be deemed to constitute a new Agreement. All unchanged terms
are to remain in force and effect.
 
16.7 Collateral Documents. Each party hereto shall make, execute and deliver
such other instrument(s) or document(s) as may be reasonably required in order
to effectuate the purposes of this Agreement.
 
16.8 Non-Impairment. This Agreement may not be amended or supplemented at any
time unless reduced to a writing executed by each party hereto. No amendment,
supplement or termination of this Agreement shall affect or impair any of the
rights or obligations which may have matured thereunder.
 
16.9 Execution. This Agreement may be executed in one or more counterpart(s),
and each executed counterpart(s) shall be considered by the parties as an
original.
 
16.10 Legal Counsel. Executive represents to the Company that he has retained
legal counsel of his own choosing, and was given sufficient opportunity to
obtain legal counsel prior to executing this Agreement. Executive also
represents that he has read each provision of this Agreement and understands its
meaning.

 
17

--------------------------------------------------------------------------------



 
16.11 Transition. In the event that Executive’s employment with the Company
terminates, Executive shall, through the last day of employment, and at the
Company’s request, use Executive’s reasonable efforts (at the Company’s expense)
to assist the Company in transitioning Executive’s duties and responsibility
responsibilities to Executive’s successor and maintaining the Company’s
professional relationship with all customers, suppliers, etc. Without limiting
the generality of the foregoing, Executive shall cooperate and assist the
Company, at the Company’s direction and instruction, during the transition
period between any receipt of or giving of notice of the termination of
employment and the final day of employment.
 
16.12 Expenses. The Company agrees to reimburse Executive for fees and expenses
incurred by Executive in connection with the preparation of this Agreement,
including reasonable attorneys fess, up to a maximum amount of Fifteen Thousand
Dollars ($15,000).
 
16.13 Section 409A Matters. It is the intention of the parties that no payment
or entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to the Executive under 26 U.S.C. § 409A ("409A"). The Agreement
shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company shall
indemnify Executive from any adverse tax consequences, penalties and/or interest
thereon that may arise under 409A, and the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of 409A if such action will only benefit the Executive. Should
either party determine that there is a reasonable possibility that the text of
this Agreement could give rise to such adverse tax consequences, the parties
agree to negotiate in good faith to amend the Agreement to obviate the
possibility of such consequences.
 
If, at any time, the Company (or its direct or indirect parent) has a class of
stock that is publicly traded on an established securities market or otherwise,
the Company shall from time to time compile a list of “Specified Employees” as
defined in, and pursuant to, Prop. Reg. § 1.409A-1(i) or any successor
regulation. Notwithstanding any other provision herein, if the Executive is a
Specified Employee on the date of his termination of employment, no payment of
compensation under this Agreement shall be made to the Executive during the
period lasting six months from the date of his termination of employment unless
the Executive determines that there is no reasonable basis for believing that
making such payment would cause the Executive to suffer any adverse tax
consequences pursuant to 409A. If any payment to the Executive is delayed
pursuant to the provisions of this paragraph, such payment instead shall be made
on the first business day following the expiration of the six (6) month period
referred to in the prior sentence.
 
[Signature page to follow]

 
18

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.


THE COMPANY:


ITEC ENVIRONMENTAL GROUP, INC.
 


_____________________________________
By:
Its:




EXECUTIVE:


RODNEY S. ROUGELOT




_____________________________________
Rodney S. Rougelot




 
19

--------------------------------------------------------------------------------




Schedule 2.1


 

 
·
Coloris commission deal documented to reasonable satisfaction of Executive

 

 
·
Gary D. Contract written and detailed to reasonable satisfaction of Executive to
include, but not limited to, the following terms - cut options, assume title of
CTO, salary, severance, duties, goals to remove guarantee of CIWMB Loan

 

 
·
Documentation of term changes for KWS investors to Knight investor terms

 

 
·
Delivery to Executive of detailed financial statements at and as of July 31
which will reflect all accrued liabilities through such date, including detailed
AP (including all legal fees incurred through such date), liabilities, cap
table, off BS liabilities i.e., George Gitschel, etc...

 

 
·
Confirmation from Coloris and KWS that they are not entitled to receive
commission for Executive's funding contacts from date of Agreement forward.

 

 
·
Increase in D&O policy in scope and amount reasonable acceptable to Executive.

 

 
·
Amendment to the Certificate of Incorporation to provide for maximum
indemnification and limitation of liability to directors and officers under
Delaware law.

 

 
·
Completion of the information on Schedule B hereto to include specific details
relating to the amounts and other details on the shares and other securities
issuable to the individuals and entities listed theron, to the reasonable
satisfaction of Executive.






 
20

--------------------------------------------------------------------------------



 
SCHEDULE A


ADDITIONAL EQUITY AWARDS




Capitalized terms used but not defined in this Schedule A have the meanings
assigned to them in the Employment Agreement to which this Schedule A is
attached (the “Agreement”).
 
Executive shall be entitled to additional equity awards (the “Additional Equity
Awards”) in the event that the Company successfully receives new investment
after the Effective Date in one or a series of transactions from Executive,
parties that Executive introduced to the Company, and/or parties that were not
stockholders of the Company prior to the date of the Agreement (“New Funding”).
In the event such New Funding in the aggregate equals or exceeds $1.0 million
but is less than $6.0 million, the Additional Equity Awards will equal one
percent (1.0%) of the number of Common Stock Equivalents outstanding on the date
of issuance (subject to adjustment as set forth below). In the event such New
Funding in the aggregate equals or exceeds $6.0 million, such additional equity
awards will equal, in the aggregate, two percent (2.0%) of the number of Common
Stock Equivalents outstanding on the date of issuance (subject to adjustment as
set forth below). Such awards shall be issued by the Company at the time of
closing of the transaction that gives rise to the Company’s obligation hereunder
and shall be in the form of grants of incentive stock options exercisable over a
period of ten (10) years after grant at a price per share equal to the fair
market value per share of Common Stock on the date of grant determined by the
appraiser as set forth in the Agreement. In the event that, after the date of
the issuance of any such Additional Equity Award and on or prior to the True Up
Date, the Company issues additional securities such that the number of Common
Stock Equivalents is increased, the amount of shares subject to such Additional
Equity Award(s) shall be increased so that they reflect the specified
percentage(s) on and as of the True Up Date. The Company’s Registration
Obligations shall apply to any shares issued as Additional Equity Awards
hereunder and the Company shall use best efforts to register such shares in
accordance with the provisions of Section 3.6(f) of the Agreement.

 
21

--------------------------------------------------------------------------------


 

 
SCHEDULE B


· Cambridge Capital Partners promissory note, or its assigns.
· Settlement with George Gitschel.
· EnviroPlastics Hungary settlement.
· Forbearance Agreement with the Elevation Fund.
· Forbearance Agreement with Capital Growth Financial.
· David Coloris consulting fees.
· KW Securities fees related to the 2005 Private Placement Memorandum (“KW
PPM”).
· Investors pursuant to the KW PPM.
· The Otto Law Group, PLLC, or its assigns.
· Saratoga Capital Partners, or its assigns.

 
22

--------------------------------------------------------------------------------


 

 
SCHEDULE C
RESTRICTED STOCK AGREEMENT
Restricted Stock Agreement


This Restricted Stock Agreement (the "Agreement") is made and entered into as of
August __, 2006 (the "Effective Date") by and between Itec Environmental Group,
Inc., a Delaware corporation (the "Company"), and Rodney S. Rougelot
("Stockholder").


RECITALS


A.
The Company’s Board of Directors (the "Board") has authorized and approved the
issuance of shares of the Company’s common stock to Stockholder subject to the
restrictions set forth herein and pursuant to the terms hereof.



B.
The shares provided for in this Agreement are to be issued pursuant to and in
connection with Stockholder’s Employment Agreement with the Company dated as of
July __, 2006 (the “Employment Agreement”). Capitalized terms used but not
defined herein, have the meanings assigned to them in the Employment Agreement.



NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and Director hereby agree as
follows:


1. Issuance of Shares.Subject to the restrictions, terms and conditions of this
Agreement, the Company hereby issues to Stockholder [l] ([l]) shares (the
"Shares") of the Company’s common stock ("Common Stock"). As used in this
Agreement, the term "Shares" refers to the Shares issued hereunder and includes
all securities received (i) in replacement of the Shares, (ii) as a result of
stock dividends or stock splits in respect of the Shares, and (iii) in
replacement of the Shares in a recapitalization, merger, reorganization or the
like.


2. Delivery.


2.1 Deliveries by Stockholder. Stockholder hereby delivers to the Company
(i) this Agreement; and (ii) four (4) copies of a blank Stock Power and
Assignment of Uncertificated Securities in the form of Exhibit 1 attached hereto
(the "Stock Powers"), all of which are executed by Stockholder (and
Stockholder’s spouse or domestic partner, if any).


2.2 Deliveries by the Company. Upon its receipt of all of the documents to be
executed and delivered by Stockholder to the Company under Section 2.1, the
Company will issue the Shares in the name of Stockholder on the books and
records of the Company and send to Stockholder any notice required by the
Delaware General Corporation Law for the issuance of uncertificated shares. At
such time as the Shares become Vested Shares (as defined below), the Company
shall issue certificates representing such Shares.
 
 
23

--------------------------------------------------------------------------------




3. Repurchase and Vesting.


(a) 3.1 Repurchase Right for Unvested Shares. As of the Effective Date, all of
the Shares are "Unvested Shares", and shall be restricted and subject to
repurchase at the Taxable Amount Per Share (as defined in the Employment
Agreement) based on the following vesting schedule (shares that have vested are
referred to herein as “Vested Shares”): (i) the number of Shares equal to two
percent (2%) of the total number of Common Stock Equivalents (as defined in the
Employment Agreement) outstanding on the Original Issue Date (as defined in the
Employment Agreement) shall vest immediately upon issuance (the “Initially
Vested Shares”); (ii) if the Financing (as defined in the Employment Agreement)
is completed prior to the True Up Date (as defined in the Employment Agreement),
then that number of Shares (or all of the remaining unvested Shares that
Executive then holds if such number is less than two percent (2%) of the total
number of Common Stock Equivalents outstanding on such date) equaling two
percent (2%) of the total number of Common Stock Equivalents outstanding on and
as of the closing date of the Financing shall vest on such date; (iii) the
number of Shares (or all of the remaining unvested Shares that Executive then
holds if such number is less than two percent (2%) of the total number of Common
Stock Equivalents outstanding on such date) equaling two percent (2%) of the
total number of Common Stock Equivalents outstanding on and as of the True Up
Date shall vest on such date and (iv) any remaining unvested Shares as of the
True Up Date shall vest ratably on a monthly basis such that all of the
remaining unvested Shares shall be fully vested on the second anniversary of the
Effective Date (provided that all of the unvested Shares shall become fully
vested upon a “Change-of-Control” (as defined in the Employment Agreement).
Stockholder agrees not to sell, assign, transfer, pledge, hypothecate, or
otherwise dispose of, by operation of law or otherwise, such Unvested Shares
except as permitted by this Agreement.


3.2 Adjustments. The number of Shares that are Vested Shares or Unvested Shares
will be equitably adjusted for any stock split, combination, stock dividend,
merger, consolidation, reorganization, recapitalization, or any other change in
corporate structure or other transaction not involving the receipt of
consideration by the Company occurring after the Effective Date.


4. Accelerated Vesting. Stockholder’s Unvested Shares shall immediately vest
upon the occurrence of a Change-of-Control.
 
5. Restricted Securities. Stockholder acknowledges and understands that
Stockholder may not transfer any Shares unless such Shares are registered under
the Securities Act and qualified under applicable state securities laws or
unless, in the opinion of counsel to the Company, exemptions from such
registration and qualification requirements are available. Stockholder
understands that only the Company may file a registration statement with the
Securities and Exchange Commission (the "SEC") and that the Company is obligated
under the Employment Agreement to do so. 


6. Restrictions on Transfers. Stockholder agrees not to voluntarily transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber or
otherwise dispose of (collectively, a "Transfer") any of the Unvested Shares.
 
 
24

--------------------------------------------------------------------------------




7. Rights as Stockholder; Proxy. Subject to the terms and conditions of this
Agreement, Stockholder will have all of the rights of a holder of Common Stock
with respect to the Shares from and after the date that Stockholder delivers an
executed copy of this Agreement until such time as Stockholder Transfers the
Shares or they are repurchased by the Company. All Unvested Shares shall be
subject to an irrevocable proxy in the form attached as Exhibit 2 hereto
exercisable by the Board of Directors of the Company (with Stockholder
abstaining) until such time as the shares become Vested Shares.


8. Tax Consequences. STOCKHOLDER UNDERSTANDS THAT STOCKHOLDER MAY SUFFER ADVERSE
TAX CONSEQUENCES AS A RESULT OF STOCKHOLDER’S ACQUISITION OR DISPOSITION OF THE
SHARES. Stockholder hereby acknowledges that Stockholder has been informed that,
unless an election is filed by the Stockholder with the Internal Revenue Service
(and, if necessary, the proper state taxing authorities), within 30 days of the
acquisition of the Shares, electing pursuant to Section 83(b) of the Internal
Revenue Code (and similar state tax provisions, if applicable) to be taxed
currently on the fair market value on the date of acquisition of the Shares,
there will be a recognition of taxable income to the Stockholder equal to the
fair market value of the Shares at the time they are considered transferable or
no longer subject to substantial risk of forfeiture or repurchase for nominal
consideration. Stockholder represents that he has consulted any tax adviser(s)
that he deems advisable in connection with his acquisition of the Shares and the
filing of the election under Section 83(b) and similar tax provisions. A form of
Election under Section 83(b) is attached hereto as Exhibit 3 for reference.
STOCKHOLDER HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING OR NOT FILING SUCH
ELECTION AND PAYING ANY TAXES RESULTING FROM FILING OR FAILING TO FILE SUCH
ELECTION.


9. Compliance with Laws and Regulations. The issuance and transfer of the Shares
will be subject to and conditioned upon compliance by the Company and
Stockholder with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s securities may be listed or quoted at the time of such
issuance or transfer.


10. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Stockholder and
Stockholder’s heirs, executors, administrators, successors and assigns.


11. Governing Law; Jurisdiction. This Agreement shall be interpreted in
accordance plain meaning of its terms and under the laws of the State of
California. Any controversy between the Company and Stockholder arising out of
or relating to any of the terms, provisions or conditions of this Agreement
shall be submitted to arbitration in accordance with the American Arbitration
Association’s National Arbitration Rules for the Resolution of Employment
Disputes. On the written request of either party for arbitration of such a claim
pursuant to this paragraph, the Company and Stockholder shall both be deemed to
have waived the right to litigate the claim in any federal or state court. To
the extent that any claim or controversy arising out of this Agreement cannot be
submitted to arbitration as set forth above, each party hereby agrees that any
suit, action or proceeding with respect to this Agreement, and any transactions
relating hereto, may be brought in the State of California, County of San
Francisco, and each of the parties hereby irrevocably consents and submits to
the jurisdiction of such Court(s) for the purpose of any such suit, action or
proceeding. Each of the parties hereby waives and agrees not to assert, by way
of motion, as a defense or otherwise, in any such suit, action or proceeding;
any claim that it (he) is not personally subject to the jurisdiction of the
above-named Court(s); and, to the extent permitted by applicable law, any claim
that such suit, action or proceeding is brought in an inconvenient forum or that
the venue of such suit, action or proceeding is improper or that this Agreement
or any replacements hereof or thereof may not be enforced in or by such
Court(s). The Company shall pay any and all costs associated with arbitration or
court adjudication.
 
 
25

--------------------------------------------------------------------------------




 
12. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Stockholder hereunder shall be in writing and addressed to Stockholder at the
last address Stockholder provided to the Company. All notices shall be deemed
effectively given upon personal delivery, three (3) days after deposit in the
United States mail by certified or registered mail (return receipt requested),
one (1) business day after its deposit with any return receipt express courier
(prepaid), or on the business day that it is sent by fax to the fax number last
provided by Stockholder to the Company, but only if (A) the receiving fax device
immediately generates a message, printed by the sending fax device, that
confirms receipt, and (B) receipt of the fax is confirmed by a telephone call
between sender and recipient.


13. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


14. Headings. The captions and headings of this Agreement are included for ease
of reference only and will be disregarded in interpreting or construing this
Agreement. All references herein to Sections will refer to Sections of this
Agreement.


15. Entire Agreement. This Agreement, the Employment Agreement and the other
agreements specifically referenced herein contain the entire understanding of
the parties regarding the subject matter of this Agreement and such other
agreements and supersede all prior and contemporaneous negotiations and
agreements, whether written or oral, between the parties with respect to the
subject matter of this Agreement and such other agreements.


(the remainder of this page left intentionally blank)






26

--------------------------------------------------------------------------------






- SIGNATURE PAGE -
RESTRICTED STOCK AGREEMENT


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Stockholder has executed this Agreement as of
the Effective Date.
 
 
 

ITEC ENVIRONMENTAL GROUP, INC.   STOCKHOLDER                 By:       Its:    
Name: Rodney S. Rougelot



 
27

--------------------------------------------------------------------------------






LIST OF EXHIBITS


Exhibit 1: Stock Power and Assignment of Uncertificated Securities


Exhibit 2: Irrevocable Proxy


Exhibit 3: Election under Section 83(b) of the Internal Revenue Code






28

--------------------------------------------------------------------------------




EXHIBIT 1


Stock Power and Assignment
of Uncertificated Securities


FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of August l, 2006 (the "Agreement"), the undersigned hereby sells, assigns
and transfers unto ITEC ENVIRONMENTAL GROUP, INC., a Delaware corporation (the
"Company"), _______________ uncertificated shares of the Common Stock of the
Company, standing in the undersigned’s name on the books of the Company
delivered herewith, and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned’s attorney-in-fact, with full power
of substitution, to transfer said stock on the books of the Company.


Dated: _____________________
 
 

 

 
STOCKHOLDER
               
(Signature)
               
(Please Print Name)
                (Spouse’s or Domestic    
Partner’s Signature) 
                (Please Print Spouse’s or    
Domestic Partner’s Name)
 


 
Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this Stock Power and Assignment of Uncertificated Securities is to
enable the Company and/or its assignee(s) to acquire the shares upon repurchase
by the Company as set forth in the Agreement without requiring additional
signatures on the part of Stockholder or Stockholder’s Spouse or Domestic
Partner.



 
29

--------------------------------------------------------------------------------


 

 
EXHIBIT 2


Irrevocable Proxy



 
30

--------------------------------------------------------------------------------


 

 
EXHIBIT 3


Section 83(b) Election


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in gross income for the taxpayer’s current
taxable year of the fair market value of the property described below at the
time of transfer as compensation for services.


(1)
The taxpayer who performed the services to Itec Environmental Group, Inc. (the
“Company”):




 
Name:

 
Address:

 
Social Security No.:



(2)
The property with respect to which the election is made is [l] shares of the
Common Stock (the “Shares”) of the “Company.



(3)
The property was transferred on __________________.



(4)
The taxable year for which the election is made is the calendar year _____.



(5)
The Shares are subject to the following restrictions: the shares are subject to
vesting based upon continued service as an employee of the Company. The
restrictions described herein are set forth in the Restricted Stock Agreement
between the Company and taxpayer dated ________________.



(6)
The fair market value of a Share at the time of transfer (determined without
regard to any restriction other than a restriction which by its terms will never
lapse) was $____ per Share.



(7)
No consideration was paid by the taxpayer for the Shares.



(8)
A copy of this statement was furnished to the Company for whom taxpayer rendered
the services underlying the transfer of such shares.



(9)
This statement is executed on ___________________.





_______________________________    ___________________________________
Taxpayer  Spouse or Domestic Partner (if any)


This election must be filed with the Internal Revenue Service Center with which
the Stockholder files his or her federal income tax returns and must be filed
within 30 days after the date of acquisition. This filing should be made by
registered or certified mail, return receipt requested. The Stockholder must
retain two copies of the completed form for filing with his or her federal and
state tax returns for the current tax year and an additional copy for his or her
records.



 
31

--------------------------------------------------------------------------------







